Case 1:20-cr-00201-KMW Document 9-1 Filed 03/31/20 Page 2 of 5

1
USDC SDNY |
DOCUMENT |

|

UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK 1 poe Ht

1 NATE FILED:

i
|
'
|

 

  

yplas
United States of America i

v. . 20 Cr. 201

Anthony Young,

Defendant.

 

 

Upon the application of the United States of America, and the defendant having requested
discovery under Fed. R. Crim. P. 16(a)(1)(A), (D), (E), the Court hereby finds and orders as
follows:

1. Disclosure Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy, confidentiality of individuals; (ii) would impede, if
prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; (iii)
would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to
be disclosed to the public or disclosed beyond that which is necessary for the defense of this
criminal case.

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “sensitive disclosure material,” contains information that identifies third
parties not involved in this case or that identifies, or could lead to the identification of, witnesses

who may be subject to intimidation or obstruction, and whose lives, persons, and property, as well
Case 1:20-cr-00201-KMW Document 9-1 Filed 03/31/20 Page 3 of 5

as the lives, persons and property of loved ones, will be subject to risk of harm absent the protective
considerations set forth herein. The Government’s designation of material as sensitive disclosure
material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

3. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure
material on any Internet site or network site to which persons other than the parties hereto have
access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

4. Disclosure material that is not sensitive disclosure material may be disclosed by counsel
to:

(a) Personnel for whose conduct counsel is responsible, i.e., student personnel,
personnel employed by or retained by counsel, as needed for purposes of defending this action;

(b) Prospective witnesses for purposes of defending this action; and

(c) Such other persons as may be authorized by the Court upon motion by the defense.

5. Sensitive disclosure material may be disclosed as set forth in paragraph 4 above, but
subject to the limitations otherwise set forth in this Order.

6. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further order of this Court.
Case 1:20-cr-00201-KMW Document 9-1 Filed 03/31/20 Page 4 of 5

7. This Order does not prevent the disclosure of any disclosure material in any motion,
hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.
However, sensitive disclosure material pertinent to any motion before the Court should be filed
under seal, absent consent of the Government or Order of the Court. All filings should comply
with the privacy protection provisions of Fed. R. Crim. P. 49.1.

8. Subject to applicable Rules of Professional Conduct, except for disclosure material that
has been made part of the record of this case, the defense shall return to the Government or securely
destroy or delete all disclosure material, including any seized ESI disclosure material, within 30
days of the expiration of the period for direct appeal from any verdict in the above-captioned case;
the period of direct appeal from any order dismissing any of the charges in the above-captioned
case; or the granting of any motion made on behalf of the Government dismissing any charges in
the above-captioned case, whichever date is later. If disclosure material is provided to any
prospective witnesses, counsel shall make reasonable efforts to seek the return or destruction of
such materials.

9. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of all such persons who receive disclosure material in this case.

10. This Order places no restriction on a defendant’s use or disclosure of disclosure

material that originally belonged to the defendant.
Case 1:20-cr-00201-KMW Document 9-1 Filed 03/31/20 Page 5 of 5

Retention of Jurisdiction

11. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: Date: March 31, 2020
Sarah L. Kushner
Assistant United States Attorney

 

Date:

 

 

Marne Lenox
Counsel for Anthony Young

SO ORDERED:

Dated: New York, New York
April A, 2020

Neat Yn. Lyorxt.

THE HONORABLE KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

 
